t c summary opinion united_states tax_court william h and sandra g flank petitioners v commissioner of internal revenue respondent docket no 11503-05s filed date william h and sandra g flank pro sese michelle l maniscalco for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure after a concession the issues for decision are whether petitioners are entitled to claim a deduction for contributions made to an individual_retirement_account ira whether a portion of the ira distribution that petitioner william h flank petitioner received in was taxed twice and whether respondent made computational errors in determining petitioners’ tax_liability background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in chappaqua new york petitioner sandra g flank mrs flank neither executed the stipulation of facts nor appeared at trial respondent has filed with the court a motion to dismiss for lack of prosecution as to mrs flank respondent’s motion will be granted the decision when entered will be in the same amount as ultimately determined against petitioner both petitioner and mrs flank were employed by pace university in during mrs flank was an active 1respondent concedes an adjustment of dollar_figure to petitioners’ return for claimed securities losses participant in an employer-sponsored retirement_plan through her employment with pace university in may of petitioner contributed dollar_figure into an existing classic ira with teachers insurance and annuity association - college retirement equities fund tiaa-cref in december of petitioner elected to convert his classic ira into a roth_ira as a result petitioner received a distribution of dollar_figure distribution from the classic ira which he deposited into a roth_ira with tiaa-cref petitioners received from tiaa-cref a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for indicating that the distribution resulted in a taxable_amount of dollar_figure petitioners included that amount as income on their return petitioners also received for a schedule_k-1 partner’s share of income credits deductions etc from oxford residential properties llp which showed that petitioners had interest_income of dollar_figure and real_estate income of dollar_figure from the partnership petitioners did not include these income items on their return petitioners jointly filed for a form_1040 u s individual_income_tax_return petitioners reported adjusted_gross_income agi of dollar_figure and claimed an ira contribution deduction of dollar_figure respondent subsequently issued to petitioners a statutory_notice_of_deficiency for disallowing the ira contribution deduction of dollar_figure in addition respondent determined adjustments for interest and real_estate income from a partnership and other computational adjustments to the return discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 ira contribution deduction tax deductions are a matter of legislative grace with the taxpayer bearing the burden of proving entitlement to the 2in the petition petitioners did not raise any issues regarding the interest and the real_estate income reported on schedule_k-1 therefore petitioners are deemed to have conceded them rule b see 123_tc_213 3petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application deductions claimed rule a 503_us_79 with certain limitations a taxpayer is entitled to deduct the amounts contributed to an ira sec_219 the deduction however may not exceed the lesser_of the deductible amount or an amount equal to the compensation includable in the taxpayer’s gross_income for such taxable_year sec_219 for the deductible amount is dollar_figure sec_219 the deductible amount is increased to dollar_figure if the taxpayer wa sec_50 or older before the close of the taxable_year sec_219 if for any part of a taxable_year the taxpayer or the taxpayer’s spouse is an active_participant in a qualified_plan under sec_403 the amount of the deduction allowed under sec_219 for that year may be further limited sec_219 a iv in the case of a married taxpayer who filed a joint income_tax return the deductible amount is reduced using a ratio determined by dividing the excess of the modified agi4 over the applicable_dollar_amount by dollar_figure sec_219 the applicable_dollar_amount was dollar_figure in 4for purposes of sec_219 modified agi refers to agi that is computed without regard to any deduction for an ira sec_219 moreover in applying sec_219 and the court looks to the combined agi of married taxpayers filing jointly and not to an individual spouse’s agi to determine the reduction or elimination of the ira contribution deduction see ho v commissioner tcmemo_2005_133 sec_219 in other words the taxpayer’s ira contribution deduction starts to phase out when the modified agi is dollar_figure and the deduction is completely phased out when the modified agi exceeds dollar_figure if the limitation on deductions for ira contributions under sec_219 applies to a taxpayer solely because his spouse was an active_participant the applicable_dollar_amount is dollar_figure sec_219 this means that the taxpayer’s ira contribution deduction starts to phase out when the modified agi is dollar_figure and the deduction is completely phased out when the modified agi exceeds dollar_figure see sec_219 petitioners’ modified agi is dollar_figure dollar_figure dollar_figure petitioners are not allowed to claim an ira contribution deduction for because mrs flank was an active_participant and the modified agi exceeded dollar_figure whether a portion of the distribution was taxed twice petitioner asserts that dollar_figure of the distribution that he received in december of represents the amount of the ira contribution that he made earlier in the same year he argues that he is taxed on the dollar_figure as a result of the distribution in december of and that he will be taxed on the same dollar_figure as a result of respondent’s disallowing the ira contribution deduction claimed on hi sec_2002 return generally any amount_paid or distributed out of an ira is includable in gross_income by the taxpayer in the manner provided under sec_72 sec_408 pursuant to sec_408 this general_rule does not apply to the distribution of any contribution paid during a taxable_year to an ira if a such distribution is received on or before the day prescribed by law including extensions of time for filing such individual’s return for such taxable_year b no deduction is allowed under sec_219 with respect to such contribution and c such distribution is accompanied by the amount of net_income attributable to such contribution in may of petitioner contributed dollar_figure into a classic ira in december of petitioner received a distribution of dollar_figure from the classic ira which included the dollar_figure ira contribution that he made in may of plus any net_income attributable to the contribution petitioner is not allowed an ira contribution deduction under sec_219 because petitioners’ modified agi exceeded the phaseout amount the court finds that dollar_figure of the distribution meets all of the requirements under sec_408 accordingly dollar_figure of the distribution is not includable in gross_income computation of petitioners’ tax_liability petitioner also argues that respondent has rounded up or rounded down the amounts for the proposed adjustments to the return to prejudicially favor the irs while this argument has no bearing on the legal issues raised in this case the court will nevertheless address this briefly in general with respect to any amount required to be shown on a form prescribed for any internal revenue return statement or other document the fractional part of a dollar is disregarded unless it amounts to one-half dollar or more in which case the amount is increased by dollar_figure sec_6102 for example dollar_figure is rounded to dollar_figure dollar_figure is rounded to dollar_figure dollar_figure is rounded to dollar_figure see sec_301_6102-1 proced admin regs rounding does not apply to items which must be taken into account in computing the amount that must be reported on a return statement or other documents sec_6102 rounding applies only to the final amount id while petitioner does not dispute that respondent has the authority to round amounts that have cents into whole-dollar amounts he questions whether respondent has consistently and fairly applied these rounding rules in support of his contention petitioner presented a copy of the explanation of proposed changes that was attached to the notice_of_deficiency petitioner asserts that the miscellaneous deduction for the joint_return is dollar_figure but in the explanation respondent rounded the amount down to dollar_figure instead of up to dollar_figure petitioner further asserts that the joint taxable_income is dollar_figure but in the explanation respondent rounded the amount up to dollar_figure instead of down to dollar_figure petitioner contends that respondent’s inconsistent application of the rounding rules tends to result in a higher tax the court finds that even if petitioner is correct the difference in each calculation is less than dollar_figure and the impact on petitioners’ total_tax is negligible reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
